Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 12-13, the claim limitation “a heating element positioned below the primary cooking chamber…”, recited in claim 12, have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a generic placeholder “element” coupled with functional language “positioned below the primary cooking chamber …” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier; the term “heating” does not provide further clarity as to the structure. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [para. 0037, lines 2-3, Detailed Description, cited:[ "the heating element 168 may include a resistive heater element, a halogen element, an infrared radiant element, etc.].   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Objections
Claims 4-7 are objected to because of the following informalities:  the term “an lifted position” recited in claim 4, line 4, has a typo error and should be changed to “a lifted position”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 8-1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2,889,442) in view of Jeong (US 6,852,963).  Schultz discloses a wall-mounted domestic appliance comprising a cabinet (2) defining a primary cooking chamber (col. 2, lines 63-64); and a drawer liner (36) having a side wall (37) joined to a base wall (Figure 1), the drawer liner (36) being slidably mounted to the cabinet (2) to move along the vertical direction between a contracted position and an expanded position (Figure 1), the side wall (37) being received within the cabinet (2) in the contracted position (Figure 3), and the side wall (37) defining a secondary cooking chamber (35) with the base wall below the primary cooking chamber in the expanded position (Figure 1). However, Schultz does not disclose the wall-mounted cooking applicant being a wall-mounted microwave oven having a magnetron mounted within the cabinet in communication with the primary cooking chamber to direct a microwave thereto.  Jeong discloses a wall-mounted cooking applicant being a wall-mounted microwave oven (col. 3, lines 19-22) having a magnetron (22a) mounted within the cabinet in communication with the primary cooking chamber to direct a microwave thereto (col. 3, lines 48-51).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Schultz the wall-mounted cooking applicant being a wall-mounted microwave oven having a magnetron mounted within the cabinet in communication with the primary cooking chamber to direct a microwave thereto as taught by Jeong in order to provide fast heating to the heating object.  Regarding claim 2, Schultz discloses a heating element (45) positioned below the primary cooking chamber (Figure 1), the heating element (45) being isolated from the primary cooking chamber in thermal communication with the secondary cooking chamber.  Regarding claim 3, Schultz discloses a vent hole (40, Figure1) for ventilating the hot air from the cooking chamber (35), but does not include a fan.  It would have been obvious to one ordinary skill in the art to include a fan near the vent hole in order to ventilate hot air out of the oven faster.  Regarding claim 8, Schultz discloses the drawer liner defines a ventilation inlet (40) in fluid communication with the cabinet (2) to direct an ambient airflow thereto.  Regarding claim 9, Schultz discloses the cabinet (2) defines an outlet aperture (S, col. 5, lines 13-14) above the secondary cooking chamber (35) and in fluid communication therewith to direct an exhaust flow (40) from the secondary cooking chamber.  Regarding claim 10, Schultz discloses controller (48) and a temperature sensor (51) operably coupled to the controller (col. 4, lines 20-23) wherein the controller is configured to detected at the temperature sensor (51).  However, Schultz does not disclose the controller mounted to the cabinet.  Jeong discloses a controller (25) mounted to the cabinet (10).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Schultz the controller mounted to the cabinet as taught by Jeong in order to provide a non-movable controller.
Claims 11-19 are allowed.
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or suggest a secondary door movably mounted on the cabinet to move between a lifted position in contact with the primary door and a lowered position covering the secondary cooking chamber below the primary door as recited in claims 4-7 and 11-19.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Martin (US 2014/0246008) discloses a bottom-loading cooking appliance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 800--5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761